DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 15-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claim 15 recites a step of “manipulating same separated liner structure to be configured to be inserted” which based on paragraph 0036 of the Specification would entail compressing or folding of the liner structure.  This is an entirely different method that is separate from inserting two sections of the liner into the space and reassembling them.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two liner portions, bonding of the first edge of the first liner portion to the second edge of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 1:  It is unclear what are considered the first and second edges.  Are the edges the perpendicular surface to the main surface of each liner portion?  Is an edge the end portion of each panel?  Is the edge the corner where the main surface meets the cut face?  Additionally, it is unclear what entails the “installing” step?  It is assumed it means bonding the portions to the surface and will be examined accordingly.

Regarding claims 3, 4, and 7:  It is unclear which bonding step is being referred to since there are two bonding steps: the edges are bonded together and the liner portions are bonded to the surface of the liquid delivery system.  

Regarding claim 4:  It is unclear how the bonding step is completed before the installing step.  Isn’t the whole purpose of the invention to take a liner, reduce it to portions that are insertable into a manhole, then reassemble in the manhole?  If the portions are separated, then bonded, then installed, the liner is a whole again without being installed.

Regarding claim 8:  It is unclear what it means to “be consistent with a shape of said surface”.  Does this means it fits a curve?  Does this mean it is flexible to fit undulations or irregularities in the surface?

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hume (US Patent No 5,608,998).

Referring to claim 1:  Hume teaches a method of improving a liquid delivery system comprising the steps of: separating a liner structure into at least two liner portions (item 10, dividing the liner into portions is considered separating), wherein said at least two liner portions have a first edge and second edge (items 16 and 18); inserting said at least two liner portions into said liquid delivery system (col 5, line 43, obvious if joining is in situ the portions are separate when inserted); installing said at least two liner portions to be adjacent to said surface of said liquid delivery system (col 5, lines 50-51), wherein said at least two liner portions are bonded to said surface of said liquid delivery system (col 5, lines 46-47); and bonding at least a first edge of said first liner portion to a second edge of said second liner portion to reassemble said liner structure, wherein said first liner portion is adjacent to said second liner portion (col 5, lines 50-51).  It would have been obvious to recognize that separating the liner structure involves making the liner structure in two divided elements as taught by Hume.  Additionally, it would have been obvious to one of ordinary skill to recognize that when Hume teaches the portions are assembled in situ it means the liner is inserted in at least several portions.

Referring to claim 2:  Hume teaches all the limitations of claim 1 as noted above.  Additionally, Hume teaches bonding at least a second edge of said first liner portion to a first edge of said second liner portion to reassemble said liner structure.  It would have been obvious to recognize that if there are only two liner portions item 16 would be bonded to 18 and 18 bonded to 16 at the other end.

Referring to claim 3:  Hume teaches all the limitations of claim 1 as noted above.  Additionally, Hume teaches wherein said installing step is completed before said bonding step (col 5, line 43). 

Referring to claim 6:  Hume teaches all the limitations of claim 1 as noted above.  Additionally, Hume teaches a bonding elastomer (item 40) is used to bond said at least two liner portions to said surface of said liquid delivery system.

Referring to claim 7:  Hume teaches all the limitations of claim 1 as noted above.  Hume does not specifically teach wherein a bonding elastomer is used in said bonding step to bond said first liner portion to said second liner portion.  However, it would have been obvious to one of ordinary skill in the art to choose an appropriate adhesive to bond the two or more portions together in order to provide a lasting joint.

Referring to claim 8:  Hume teaches all the limitations of claim 1 as noted above.  Additionally, Hume teaches said liner structure is configured to be shaped to be consistent with a shape of said surface of said liquid delivery system (figure 6 shows the liner is shaped to be parallel to the wall surfaces). 

Allowable Subject Matter
Claims 5, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. Applicant has argued that the Drawings show all details in the claims.  However, the Examiner maintains that the Drawings fail to show the separated portions that are then joined together inside the manhole.  Specifically, the drawings show a single liner separated at a single joint to form a single liner, not multiple portions as claimed.

Additionally, Applicant has argued that Hume does not teach the limitations of the newly rewritten claims.  However, as noted above, Hume meets the limits as specifically noted.  Newly rewritten claims 15-20 have been further withdrawn as they now pertain to a non-elected species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635